UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

MICHAEL NIEL CIVIL ACTION
VERSUS
PURINA MILLS, LLC ET AL. NO.: 17-972-BAJ-RLB

RULING AND ORDER

Before the Court in this premises-liability case is Plaintiff Michael Niel’s
unopposed Motion for Sanctions for Spoliation of Evidence (Doc. 25) against

Defendant Purina Animal Nutrition, LLC.

Niel fell from a portable ladder in a Purina facility. (Doc. 1-2 at pp. 4-7). He
sued Purina, alleging that the ladder was defective. (Jd.). Now, he asserts that Purina
deliberately destroyed the ladder. (Doc. 25). He requests (1) an adverse-inference jury
charge, (2) an award of the expert and attorney's fees associated with a second
inspection of Purina’s facility, and (3) an award of the attorney’s fees and costs
associated with the filing of this motion. (/d.). Purina did not respond to the motion.
See Local Civil Rule 7(f) (requiring the party opposing a motion to file a response

within 21 days of service of the motion).
The record reflects that Purina destroyed the portable ladder after it received
a letter instructing it to preserve the ladder. Purina makes no effort to rebut Niel’s

record-supported assertions of the “bad conduct” required to support an adverse-
inference jury charge. See Condrey v. Sun Trust Bank of Ga., 431 F.3d 191, 203 (5th

Cir. 2005).

Accordingly,

IT IS ORDERED that the unopposed Motion for Sanctions for Spoliation

of Evidence (Doc. 25) is GRANTED.

IT IS FURTHER ORDERED that the parties shall meet and confer on an
appropriate award of fees and costs associated with (1) the second inspection of
Purina’s facility and (2) the filing of the Motion for Sanctions. The parties shall file,

within 7 days, a notice informing the Court of the amount agreed.

IT IS FURTHER ORDERED that, if the parties cannot agree on an
appropriate award after conferring on the issue, then Plaintiff shall file, within 14
days, an application for fees and costs associated with (1) the second inspection of
Purina’s facility and (2) the filing of the Motion for Sanctions.

wh

Baton Rouge, Louisiana, this | | ~ day of June, 2019.

JUDGE SON
UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

 
